DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims are objected to because of the following informalities:  
Claim 3, “the highest priority” in line 10 should be a highest priority.
Claim 13, “a management device” in line 5 should be the management device.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 11-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US Patent Application Publication No. 2018/0183788 A1) hereinafter Kim.

Regarding Claims 1 and 17, Kim discloses a method, implemented at a management device (Fig. 1, system 10), for controlling a smart device (Fig. 11A, windless air conditioner 100, an air cleaner, a robot cleaner, a smart TV, and a smart refrigerator), comprising: 
providing a user equipment (Fig. 1A, the guest terminal apparatus 200) with information on currently-controllable smart devices (Fig. 11A, the guest terminal apparatus 200 retrieves device list includes five electronic apparatuses, such as a windless air conditioner 100, an air cleaner, a robot cleaner, a smart TV, and a smart refrigerator) (para 0188, the guest terminal apparatus 200 may retrieve electronic apparatuses therearound and display a retrieval result as illustrated in FIG. 11A), 
so that the user equipment transmits an authorization request (control authority request) for a target smart device (windless air conditioner 100) based on the information on the currently-controllable smart devices (para 0189, When the guest selects the windless air conditioner 100 to obtain control authority for the windless air conditioner 100, the display 240 may display a screen selecting information on a plurality of functions which may be performed in the windless air conditioner 100, that is, a resource of the air conditioner 100 to which the control authority is to be requested…  the guest terminal apparatus 200 requests the control authority for the power on/off function and the wind direction control function of the windless air conditioner to the air conditioner 100);
obtaining the authorization request for the target smart device from the user equipment (para 0189, the guest terminal apparatus 200 requests the control authority for the power on/off function and the wind direction control function of the windless air conditioner to the air conditioner 100); 
determining a control authority of the target smart device for the user equipment according to request parameters in the authorization request (para 0193, the owner may confirm the content of the approval request and then determine whether the requested control authority is approved and para 0195 the owner terminal apparatus 300 may also approve the approval request as it is, but may also approve the approval request by adding a condition to the approval request); and 
allocating the control authority of the target smart device to the user equipment (para 0193, the owner may confirm the content of the approval request and then determine whether the requested control authority is approved and para 0195 the owner terminal apparatus 300 may also approve the approval request as it is, but may also approve the approval request by adding a condition to the approval request), so that the user equipment controls the target smart device within the control authority (para 0065, the guest terminal apparatus 200 may control the air conditioner 100 by using the authentication information received from the air conditioner 100).

Regarding Claim 13, Kim discloses a method, implemented at a user equipment (Fig. 1A, the guest terminal apparatus 200),for controlling a smart device (Fig. 11A, windless air conditioner 100, an air cleaner, a robot cleaner, a smart TV, and a smart refrigerator), comprising:
obtaining information on currently-controllable smart devices provided by a management device (Fig. 11A, retrieved device list includes five electronic apparatuses, such as a windless air conditioner 100, an air cleaner, a robot cleaner, a smart TV, and a smart refrigerator) (para 0188, the guest terminal apparatus 200 may retrieve electronic apparatuses therearound and display a retrieval result as illustrated in FIG. 11A);
transmitting an authorization request for a target smart device to a management device based on the information on the currently-controllable smart devices (para 0189, When the guest selects the windless air conditioner 100 to obtain control authority for the windless air conditioner 100, the display 240 may display a screen selecting information on a plurality of functions which may be performed in the windless air conditioner 100, that is, a resource of the air conditioner 100 to which the control authority is to be requested…  the guest terminal apparatus 200 requests the control authority for the power on/off function and the wind direction control function of the windless air conditioner to the air conditioner 100); 
so that the management device allocates a control authority of the target smart device to the user equipment according to the authorization request (para 0193, the owner may confirm the content of the approval request and then determine whether the requested control authority is approved and para 0195 the owner terminal apparatus 300 may also approve the approval request as it is, but may also approve the approval request by adding a condition to the approval request); and  
controlling the target smart device within the control authority (para 0065, the guest terminal apparatus 200 may control the air conditioner 100 by using the authentication information received from the air conditioner 100).

Regarding Claims 2 and 14, Kim discloses the method according to claim 1, wherein the step of providing the user equipment with the information on the currently-controllable smart devices comprising: returning the information on the currently-controllable smart devices to the user equipment according to a query request from the user equipment when obtaining the query request; or transmitting the information on the currently-controllable smart devices to the user equipment upon detecting that the user equipment has accessed a network to which the management device is connected (para 0214-0215).

Regarding Claims 11 and 15, Kim discloses the method according to claim 1, wherein the step of allocating the control authority of the target smart device to the user equipment, so that the user equipment controls the target smart device within the control authority comprising: allocating the control authority of the target smart device to the user equipment; obtaining control instructions from the user equipment which are within the control authority; and forwarding the control instructions to the target smart device (para 0193 and 0195).

Regarding Claims 12 and 16, Kim discloses the method according to claim 1, wherein the step of allocating the control authority of the target smart device to the user equipment, so that the user equipment controls the target smart device within the control authority comprising: allocating the control authority of the target smart device to the user equipment (para 0193 and 0195); and transmitting information on communication mode of the target smart device to the user equipment (para 0157-0158), so that the user equipment determines a communication mode with the target smart device according to the information on communication mode and transmits control instructions within the control authority to the target smart device through the communication mode (para 0181, and 0199).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Lung et al. (US Patent No. 9,451,388 B1) hereinafter Lung.

Regarding Claim 6, Kim discloses the method according to claim 1, wherein the step of determining the control authority on the target smart device for the user equipment according to the request parameters in the authorization request comprising: determining an usage authority for the user equipment according to the request parameters in the authorization request; and determining the control authority of the target smart device for the user equipment according to the usage authority for the user equipment (para 0068,  0193 and 0195), but does not explicitly disclose, however, Lung discloses determining an authority level for the user equipment (col. 4, lines 62-67). Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to determining an authority level for the user equipment as taught by Lung in order to execute the command sent by the terminal having the higher authority level (Lung, col. 4, lines 62-67).

Regarding Claim 7, the combination Kim and Lung discloses the method according to claim 6, wherein the method further comprising: determining a valid duration of a corresponding control authority according to the authority level for the user equipment (Lung, col. 5, lines 4-27).

Regarding Claim 8, the combination Kim and Lung discloses the method according to claim 6, wherein the request parameters comprise a degree of association between the user equipment and an associated application (Kim, para 0097).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Kim et al. (US Patent Application Publication No. 2018/0288209 A1) hereinafter Kim209.

Regarding Claim 9, Kim discloses the method according to claim 1 above, but does not explicitly disclose, however, Kim209 discloses obtaining registration information of a recently accessed smart device (para 0174); and updating the information on the currently-controllable smart devices according to the registration information (para 0175 and 0181). Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to obtaining registration information of a recently accessed smart device; and updating the information on the currently-controllable smart devices according to the registration information as taught by Kim209 in order to download controllable data from the IoT server (Kim209, para 0176).

Regarding Claim 10, the combination Kim and Kim209 discloses the method according to claim 9, wherein the information on the currently-controllable smart devices comprises at least identification information and a current state of control of the smart devices; after allocating the control authority of the target smart device to the user equipment, the method further comprising: updating the current state of control in the information on the currently-controllable smart devices according to the allocated control authority (Kim209, para 0103 and 0169).

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOTRAN N TO whose telephone number is (571)272-8156. The examiner can normally be reached M-F: 7-3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAOTRAN N TO/Primary Examiner, Art Unit 2435